Relator, West Virginia Water Service Company, owning and operating a power plant and distribution system for the *Page 721 
generation and distribution of electricity in the city of Beckley, seeks a writ of mandamus compelling respondents, the mayor, recorder and common council of the municipality, to settle and sign "bill of exceptions No. 1," incorporating the evidence introduced before the council on an application of F. L. Conway for a franchise to construct, maintain and operate an electric power plant and distribution system for the generation and distribution of electric power in the city, and "bill of exceptions No. 2," incorporating the evidence introduced before the council upon the protest of relator to a written contract between Consumers Cooperative Power Company (assignee of Conway) and the city, in which the company agreed to sell to the city the power plant and distribution system which it proposes to construct under the franchise. The new set of municipal officers, elected and installed since the issuance of the rule, express their willingness to settle and sign the bills of exceptions if the Court be of opinion that they have authority so to do. As we have recognized the authority of a judge to settle and sign bills of exceptions in a case tried by his predecessor (Ott v. McHenry, 2 W. Va. 73), we see no reason why the present officers of the city may not complete the unfinished business of the old by settling and signing the bills of exceptions in question. The writ may therefore issue against them.
Writ issued.